Jackson, Justice.
1. The plaintiffs sued Brooks & Co. in the city court and garnisheed Daniel & Marsh therein; subsequently, other creditors sued Brooks & Co. in the justice court, and garnisheed Daniel & Marsh in that court. Daniel & Marsh answered in both courts the amount of their indebtedness to Brooks & Co. Judgments were rendered against.Brooks & Co. first in the justice court, and also against the garnishees, and, under the order of that court, the judgments *622therein rendered were paid by the garnishees. When judgment was afterwards rendered in the city court against Brooks & Co., a motion was made to enter judgment against the garnishees there too, to which they replied that they had paid part of what they owed Brooks & Co. to older judgments against them, rendered in a justice court, by order of that court, and set up an amended answer to that effect. The city court held the payment to the older justice court judgments good, and the question is, is that decision law ? We think it is. Section 3545 of our Code declares that “ all money raised by process of garnishment u.nder this Code shall be paid over to the creditors of the defendant according to the priorities now established by law — the expenses of the moving creditor being first paid fro rata by the judgment creditors receiving the benefit of his diligence.” So that if the whole fund had been in the city court for distribution, that court would have ordered the fund distributed just as it was distributed to these older justice court fi.-fas. first, and the only question would have been as to what expenses of the creditors moving in that court ought to be paid by those creditors who got the money,® and thereby received the benefit of the diligence of the moving creditors.
It can make no difference that the garnishees paid it by order of another court, if it was paid where the city court would have directed it paid. So that the only question would be as to expenses ; but that is not made in the bill of exceptions and the record in this case. Even if it had been made, it is questionable, to say the least, whether under the facts of this case expenses would have been allowed to Hall & Buckel; because the justice court judgment creditors received no benefit from their diligence, but sued and garnisheed themselves in another court having jurisdiction of their cases. But the point about expenses is not made and need not be considered.
The main point clearly made in the record is ruled substantially in Mendleson vs. Pardue, 57 Ga., 202. The only *623difference is that there the fund was distributed by one court; here it was disposed of by two courts, the one ratifying and affirming, however, what the other had done. So that the Code and the judgment of this court both settle the law of this point in accordance with the judgment of the court below.
2. But it seems that the defendant had ordered the garnishees to pay the money over to Hall & .Ruckel, and it is argued that this order binds the garnishees, and makes them responsible in the city court by this proceeding against them in that cohrt. "We cannot see how they can be reached under this order in this way. Possibly if the order reached the garnishees before they had been garnisheed in the justice court, and they did not pay the money at once, and thereby the plaintiffs were injured, they might recover in an action for such injury; but after garnishment was served upon these garnishees by process from any- court having jurisdiction, the defendants had no longer control of the debts due them, and any order of theirs could not affect the rights of creditors.
The judgment of the city court must therefore be affirmed.
Judgment affirmed.